Title: Robert Walsh to Thomas Jefferson, 21 October 1817
From: Walsh, Robert
To: Jefferson, Thomas


                    
                        Dear Sir
                        Baltimore
October 21st 1817
                    
                    When I mentioned to you the Dissertation of Professor Playfair on the progress of Mathematical and Physical Science, you expressed, I think, a wish to have the work. I therefore take the liberty of Sending it to you, and have no doubt but that it will give you particular pleasure, inasmuch as you have a strong relish for Mathematical Studies.
                    In examining an invoice of Books Sent Me from France, I perceive that there are but thirty One volumes of the “Annalles du Muséum,” and that the Cost of the whole was 527 francs with a deduction of the 20 p.%. The proper title of the work relating to the architecture of Paris is—Les Edifices de Paris &c—
                    Mr Correa & myself arrived here yesterday, & had altogether a prosperous journey. We remained but two days at Richmond—a sufficient length of time, however, for a pretty minute Survey of that City.
                    As I mean to Spend the winter in Washington, it will be a great happiness to me, if I Can be in any manner useful to you there.—I offer my most respectful compliments to Colonel & Mrs Randolph, and the assurance of the lively gratitude which I feel for my the nature of my reception at Monticello. You will be pleased to believe me, Dear Sir, earnestly Sincere when I add that I am, with the utmost veneration, Your obliged & obedient servt
                    
                        Robert Walsh Jr
                    
                